Citation Nr: 0720483	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as altered mental status or personality 
disorder. 

2.  Entitlement to service connection for back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1977 to June 1981 
and from September 1984 to February 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO denied service 
connection for altered mental status and personality 
disorder, as well as for a back injury.  

The issue of entitlement to service connection for a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not demonstrate any currently diagnosed 
psychiatric disability.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Regarding VA's duty to notify, a December 2003 letter 
informed the veteran of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
administrative and medical records.  The veteran was not 
afforded a VA examination in connection with the claim.  In 
this regard, in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

Here, the evidence of record does not indicate the veteran 
has a current disability.  As such, the Board finds that an 
examination is not necessary.  See McLendon; see also 
38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board concludes that all relevant 
data has been obtained for determining the merits of this 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, private medical records, and the veteran's 
April 2007 testimony before the undersigned Acting Veterans 
Law Judge. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006).  See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.  
"[Personality] disorders are developmental in nature, and, 
therefore, not entitled to service connection."  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  

The veteran claims entitlement to service connection for 
altered mental status or a mixed personality disorder.  
Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  The Board notes 
that the veteran was prescribed anti-depressant medication by 
his private physician in August 2000 to assist him in his 
efforts to stop smoking cigarettes.  However, not a single 
post-service medical record reflects psychiatric complaints.  
In the present case, the veteran has submitted no medical 
evidence reflecting complaints of or treatment for a current 
psychiatric disability.  Consequently, the veteran's service 
connection claim must fail.  Indeed, in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, no current psychiatric disability has been 
demonstrated.  Therefore, entitlement to an award of service 
connection has not been shown.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for altered mental status 
or personality disorder is denied. 


REMAND

The veteran claims entitlement to service connection for 
disabilities related to in-service back injuries.  In January 
1979 the veteran sought treatment for low back pain after 
lifting a refrigerator.  His treating physician diagnosed 
acute lumbar strain. The veteran complained of low back pain 
in July 1979 after pulling heavy weight.  His physician 
diagnosed severe muscular strain.  February 1984 service 
medical records reflect treatment for pain and cervical 
spasms after a motor vehicle accident.  The veteran 
complained of intermittent back pain at re-enlistment in 
August 1984.  The examiner concluded the veteran's condition 
was asymptomatic and not considered disabling.  In May 1985 
the veteran sought treatment for diffuse neck and lower back 
pain secondary to a motor vehicle accident.  A September 1985 
x-ray revealed some mild degenerative disease at T4-5. An 
April 1986 treatment note reflects continued complaints of 
right mid-back pain.  The veteran's treating physician 
diagnosed low back strain with muscle spasm. The veteran has 
submitted an April 2005 MRI of the lumbar spine, which 
reveals mild loss of intervertebral disc signal at T11/T12.  
Mild bilateral facet hypertrophy was noted from L3 through 
L5, as well as mild loss of intervertebral disc signal at 
L5/S1.  A May 2005 x-ray of the cervical spine revealed mild 
cervical spondylosis.  

Based on the above, VA has the duty to assist the veteran in 
the development of this claim by providing him with a medical 
examination to determine the nature of his back disabilities.  
Further, VA has a duty to obtain an opinion regarding whether 
a medical nexus exists between any current back disability 
and the low back and cervical injuries noted during service. 
To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the issue of 
service connection for back injury is REMANDED for the 
following development: 

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, severity and etiology of any back 
disabilities.  All diagnoses are to be 
noted.  The examination report should 
include complete range of motion 
findings, and the examiner should comment 
as to whether there is any additional 
limitation of function due to factors 
such as pain, weakness, fatigability or 
incoordination.  Following the objective 
examination, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
any currently diagnosed low back 
condition is related to the back injuries 
noted in service.  If a causal 
relationship is found as to some, but not 
all, current diagnoses, then this should 
be specified.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Any opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


